Citation Nr: 1039846	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  09-06 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1954 to March 1961.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a June 2008 rating decision of the Department of Veterans 
Affairs (VA), Wichita, Kansas, Regional Office (RO), which denied 
entitlement to a TDIU.  The Veteran disagreed with such decision 
and subsequently perfected an appeal.   

In April 2010, the Veteran testified at a personal hearing before 
the undersigned Acting Veterans Law Judge sitting at the RO.  A 
copy of the hearing transcript is of record and has been 
reviewed.  The Veteran submitted additional evidence at that 
time, with a waiver of agency of original jurisdiction (AOJ) 
consideration.  38 C.F.R. § 20.1304 (2009).  Therefore, the Board 
may properly consider the newly received evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran seeks entitlement to a TDIU.  Review of the record 
reveals that further development is needed before deciding the 
merits of the claim. 

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible for 
the average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340; 4.16.  Marginal employment shall not be 
considered substantially gainful employment.  38 C.F.R. 
§ 4.16(a).  

Total disability ratings for compensation may be assigned where 
the schedular rating is less than total when the disabled person 
is unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable at 
40 percent or more, and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
If the schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the Veteran.  38 C.F.R. §§ 3.341(a); 4.19.  
Factors to be considered are the Veteran's education, employment 
history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. 
App. 326 (1991).

The United States Court of Appeals for Veterans Claims (Court) 
has held that in determining whether the Veteran is entitled to a 
total disability rating based upon individual unemployability 
neither his nonservice-connected disabilities nor his advancing 
age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating in 
itself is a recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the Veteran 
is capable of performing the physical and mental acts required by 
employment, not whether the Veteran can find employment.  Id. 

The evidence reflects that the Veteran last worked in 1998 as an 
electrician for Semeron Electric.  He also indicated that he 
worked for about a day in 2004 or 2005 at Dairy Queen but he left 
this job because he had problems with his legs "giving out."  
See April 2010 Board Hearing Transcript.  Additionally, while 
disability records from the Social Security Administration (SSA) 
were unavailable, a May 2008 statement from SSA reflects that the 
Veteran had a disability onset date of July 1996.
  
The Veteran is currently service-connected for bilateral hearing 
loss (80 percent, effective January 9, 2008); left knee injury 
with tear of medial meniscus post-operative with traumatic 
arthritis (20 percent, effective January 30, 1992); and bilateral 
tinnitus (10 percent, effective October 31, 2002).  He has a 
combined service-connected evaluation of 90 percent, effective 
January 9, 2008.  As such, the Veteran's disabilities satisfy the 
threshold criteria set forth in 38 C.F.R. § 4.16(a).
  
Review of the record also reveals that the Veteran was provided 
with a VA general medical examination to determine the impact of 
his disabilities on his ability to obtain and/or retain gainful 
employment; however, the Board finds such examination inadequate 
for the following reasons.  Specifically, although the examiner 
provided an opinion that the Veteran's bilateral hearing loss and 
tinnitus did "not impact obtaining or retainment of 
employment," the examiner failed to explain the rationale for 
the negative opinion, to include a discussion of the functional 
effects caused by the hearing loss and tinnitus disabilities 
(which the Veteran stated was problems understanding people due 
to his hearing disabilities; see January 2008 VA Audio 
Examination Report; April 2010 Board Hearing Transcript).  See 
June 2008 VA General Medical Examination Report.  Additionally, 
while the examiner offered opinions regarding the impact each 
individual service-connected disability had on the Veteran's 
employability, he did not offer an opinion as to whether the 
Veteran's service-connected disabilities in the aggregate 
rendered him unemployable.  See June 2008 VA General Medical 
Examination Report.  Thus, the Board finds that a new VA 
examination is needed in order to assess whether it is at least 
as likely as not that the Veteran's service-connected 
disabilities either alone or in the aggregate render him unable 
to secure or follow a substantially gainful occupation.  

Additionally, the record reflects that the Veteran receives 
treatment at the VA facilities in Wichita and Salina, Kansas.  
Therefore, on remand, records dated from November 2008 to the 
present from such facilities should be obtained for consideration 
in the Veteran's appeal.
  
Accordingly, to ensure that VA has met its duty to assist in 
developing the facts pertinent to the claims on appeal and to 
afford full procedural due process, the case is REMANDED for the 
following action:

1.  Obtain treatment records from the 
Wichita and Salina VA facilities dated 
from November 2008 to the present.  All 
reasonable attempts should be made to 
obtain such records.  If any records 
cannot be obtained after reasonable 
efforts have been made, issue a formal 
determination that such records do not 
exist or that further efforts to obtain 
such records would be futile, which should 
be documented in the claims file.  The 
Veteran must be notified of the attempts 
made and why further attempts would be 
futile, and allowed the opportunity to 
provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  After the above development has been 
completed and all outstanding records have 
been associated with the claims file, the 
Veteran should be afforded a VA 
examination to assess whether his service-
connected disabilities (bilateral hearing 
loss, left knee injury with tear of medial 
meniscus post-operative with traumatic 
arthritis, and bilateral tinnitus) render 
him unemployable.  The claims files must 
be available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examiner must indicate 
in the examination report that the claims 
file was reviewed. 

The examiner should discuss the functional 
effects of each service-connected 
disability and opine as to whether, without 
regard to the Veteran's age or the impact 
of any nonservice-connected disabilities, 
it is at least as likely as not that his 
service-connected disabilities, either 
alone or in the aggregate, render him 
unable to secure or follow a substantially 
gainful occupation.  A complete rationale 
for any opinion expressed and conclusion 
reached should be set forth.
 
3.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's claim should be 
readjudicated based on the entirety of the 
evidence.  If the claim remains denied, 
the Veteran and his representative should 
be issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

